EXHIBIT 10.36

The WhiteWave Foods Company Director Compensation Policy

(effective January 1, 2014)

The WhiteWave Foods Company (“WhiteWave”) provides the compensation described
below to its non-employee directors. WhiteWave’s directors who are full-time
employees of WhiteWave or Dean Foods Company receive no additional compensation
for service as a WhiteWave director.

Cash and Equity Retainers

Annual Retainer:

 

  •   $100,000 cash, payable quarterly, in arrears, on a pro rata basis

 

  •   WhiteWave equity with a value of $120,000, which may be granted in the
form of stock options or restricted stock units (“RSUs”), or a combination of
both, at the election of the director

Lead Director Retainer: The non-employee director appointed as the lead
director, if applicable, shall receive an additional annual cash retainer of
$25,000, payable quarterly in arrears on a pro rata basis.

Committee Chair Retainer: The non-employee director appointed as the Chairperson
of each of the Audit, Governance, and Compensation Committees shall receive an
additional annual cash retainer, paid quarterly in arrears on a pro rata basis,
of:

 

  •   Audit Committee: $15,000

 

  •   Compensation Committee: $15,000

 

  •   Nominating and Corporate Governance Committee (or any other Committee of
the Board): $10,000

Option to Receive Equity in Lieu of Cash Compensation: All or any portion of the
compensation that otherwise would be paid to a director in cash may, at the
written election of the director, be taken in the form of restricted stock
awards (the “RSAs”) or RSUs with a value equal to 150% of the amount of the cash
retainer specified by the director. If a director makes this election, he or she
will receive RSAs or RSUs for shares of common stock with a value equal to 150%
of the cash amount owed to him or her, determined as of the date of grant based
on the closing price of WhiteWave Class A common stock on the date of grant.

Terms of Equity Awards

RSUs will vest pro rata 1/3 on each of the first, second, and third
anniversaries of the grant date.

Stock options will vest in full on the grant date.

RSAs will vest pro rata 1/3 on the grant date, and 1/3 on each of the first and
second anniversaries of the grant date. Unvested RSAs have full voting and
distribution rights from the date of grant.

Equity awards granted to non-employee directors will be issued pursuant to the
2012 Stock Incentive Plan and will be subject to the terms and conditions of
such Plan and the applicable award notices and agreements.



--------------------------------------------------------------------------------

Medical Benefits

Non-employee directors are eligible for medical benefits under WhiteWave’s
health and welfare plans and these plans will be made available to them, without
subsidy on the part of WhiteWave, during the annual open enrollment period
applicable to WhiteWave’s U.S. employees.

 

2